Citation Nr: 1201981	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a chronic sleep disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder/depression.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lung or bronchial disorder claimed as asthma.

5.  Entitlement to service connection for a disability manifested by a chronic sore throat, to include as secondary to asbestos exposure.

6.  Entitlement to service connection for a lung or bronchial disorder, claimed as asthma, to include as secondary to asbestos exposure.

7.  Entitlement to service connection for a disability manifested by chronic cough, to include as secondary to asbestos exposure.

8.  Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder/depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought.

The reopened claims for entitlement to service connection for a psychiatric disorder and a lung or bronchial disorder, as well as the claims for service connection for disabilities manifested by chronic cough and sore throat are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision and it became final.

2.  New evidence received since the January 2006 decision does not relate to an unestablished fact necessary to substantiate the claim involving the claimed hearing loss.

3.  Service connection for a sleep disorder was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision and it became final.

4.  New evidence received since the January 2006 decision does not relate to an unestablished fact necessary to substantiate the claim involving the sleep disorder.

5.  Service connection for a psychiatric disorder was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision and it became final.

6.  New evidence received since the January 2006 decision does relate to an unestablished fact necessary to substantiate the claim involving the psychiatric disorder.

7.  Service connection for a lung or bronchial disorder of asthma was last denied by the RO in a January 2006 decision.  The Veteran did not appeal this decision and it became final.

8.  New evidence received since the January 2006 decision does relate to an unestablished fact necessary to substantiate the claim involving the lung or bronchial disorder, claimed as asthma.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for bilateral hearing loss disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the January 2006 rating decision, and the claim for service connection for a bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The January 2006 rating decision denying service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

4.  New and material evidence has not been received since the January 2006 rating decision, and the claim for service connection for a sleep disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The January 2006 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

6.  New and material evidence has been received since the January 2006 rating decision, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The January 2006 rating decision denying service connection for the lung or bronchial disorder of asthma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

8.  New and material evidence has been received since the January 2006 rating decision, and the claim for service connection for a lung or bronchial disorder, claimed as asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the claims to reopen claims for service connection for a psychiatric disorder and a lung or bronchial disorder, the Board has reopened and is remanding these claims and therefore, regardless of whether the duty to notify requirements have been met, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the psychiatric disorder and lung or bronchial disorder issues. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The duty to notify and assist in the issues involving the reopening of claims for service connection for hearing loss and a sleep disorder has been met.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's claim to reopen was received in February 2007 and a duty to assist letter was sent in July 2007, prior to the April 2008 denial of these claims on the basis that new and material evidence was not received to reopen the previously denied claims.  This letter provided initial notice of the provisions of the duty to assist pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denials of service connection for the psychiatric and pulmonary disorders and provided an explanation as to the reasons and bases for the prior denials.  

Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim, and where the evidence does not support a grant of service connection.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the July 2007 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence-General Considerations

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection was previously denied for hearing loss, a sleep disorder, bipolar disorder/depression, and bronchial asthma in a January 2006 rating, with notice sent on February 7, 2006.  The Veteran submitted a notice of disagreement (NOD) with this decision on February 15, 2007 that was untimely and he was notified by the RO on February 26, 2007 as to its untimeliness.  The Veteran responded to this letter in March 2007 acknowledging that the notice of disagreement was untimely due to a delay by his representative in sending the NOD.  Thus the rating of January 2006 is final.  

A.  Whether New & Material evidence has been received to reopen a previously denied claim for Service Connection for Hearing Loss.

Evidence previously before the RO in January 2006 includes service personnel records showing service aboard the U.S.S. Forrestal (CVA-59).  His military occupational specialty was as a SFP3, with related civilian occupation of plumber. His entrance examination of March 1963 showed audiological findings suggestive of normal hearing, and his report of medical history was negative for ear trouble.  He was treated in August 2005 for a chronic sore throat, along with evidence of a slight to moderate ear infection in both ears.  His August 1966 separation examination suggested normal hearing of 15/15, with normal ear examination.  

Post service records previously before the RO include a May 2003 audiogram which showed evidence of a hearing loss at 4000 Hertz, measuring 50 decibels for the right and left ears, with the hearing at all frequencies below 4000 Hertz falling within the normal range for VA purposes.  

Also before the RO was a copy of an audiogram with the date not visible, but taken when he was age 42.  This showed the hearing to all fall within the normal range on air conduction testing, although it did measure 35 decibels bilaterally at 4000 Hertz, and bone conduction testing showed a measurement of 40 decibels bilaterally at 4000 Hertz.  All frequencies below 4000 Hertz fell within the normal range.  

The Veteran submitted a written lay statement in support of his claim in June 2005 wherein he alleged having had exposure to noise in service due to excessive noise in the engine rooms, as well as from aircraft taking off and landing on the ship.  This was before the RO in January 2006.

Evidence submitted after January 2006 includes evidence from the late 1980's that had not been previously before the RO.  Records show that the Veteran was seen in October 1987 for high frequency hearing loss, with a request to perform audiometry.  The provisional diagnosis was right sensorineural hearing loss.  The ears were normal on visual inspection.  The impression was rule out hearing loss, with plans for audiogram made.  A record from February 1988 indicated he was referred to audiology for complaints of hearing loss, right worse than left.  A May 1988 audiogram revealed complaints of decreased hearing in both ears times 2 years, with a history of noise exposure, times 20 years.  Following testing, he was assessed with mild to moderate high frequency sensorineural hearing loss above 3000 Hertz right and mild high frequency sensorineural notch at 4000 to 6000 Hertz of the left ear.  Speech threshold was within normal limits.  A May 1988 audiogram report appears to be a duplicate of the one that had been taken when he was age 42 with identical results shown.  An October 1989 record addressing a possible seizure disorder noted complaints of loss of high frequency hearing with normal tympanic membranes noted on exam.  

Also received after January 2006 was a written report from audiology in May 2003.  This document noted that the Veteran was referred for a complete audiological evaluation for complaints of occasional difficulty understanding conversational speech.  He reported noise exposure working in pump rooms in the Navy and from saws which he used at times.  The findings from his puretone air and bone conduction readings were noted to be consistent with normal hearing through 3000 Hertz, falling to moderate high frequency sensorineural hearing loss in the right ear and normal hearing through 2000 Hertz, sloping to mild to moderate sensorineural hearing loss in the left ear.  No actual opinion regarding causation of his hearing loss was given. 

The remainder of the additional records address other medical problems besides hearing loss.  

The Veteran submitted a statement in October 2007 that essentially repeated his contentions from June 2005.  

Based on a review of the evidence, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a bilateral hearing loss disorder.  Simply put, the additional evidence received since the last final denial in 2006 does not relate to the unestablished fact necessary to substantiate the claim -- a link between his bilateral hearing loss and service.  Evidence received since January 2006 is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  

The evidence received since 2006 fails to provide a link between the Veteran's hearing loss and his service.  Rather, the evidence simply shows that the Veteran continues to have problems with hearing loss.  This evidence is essentially duplicative of previously considered evidence suggesting problems with hearing loss after service, shown in the May 2003 audiogram.  The lay evidence submitted by the Veteran in October 2007, and also reported by him to his doctor describing hearing loss due to noise from working in the engine room and aircraft on the ship in evidence submitted after January 2006 is duplicative of a statement he submitted in June 2005 which provided the same history of inservice noise exposure.  Thus the lay history is duplicative.  

Although the additional evidence showing ongoing hearing loss, submitted after January 2006 is new, it is not material as it fails to include competent medical evidence suggesting such post-service hearing loss is related to service, or to any incident therein.  The evidence is merely cumulative evidence of continued disability.  This evidence, even if new, does not raise a reasonable possibility of substantiating the claim.    

As noted, the additional evidence received since 2006 regarding the claim for service connection for a bilateral hearing loss is essentially cumulative and redundant of evidence already on file.  That evidence which is new (evidence of ongoing post-service hearing problems) is against the claim, and does not raise a reasonable possibility of substantiating that claim.  The Board notes that what was lacking at the time of the 2006 decision (evidence that hearing loss disorder began in or was otherwise linked to service) is still lacking.  None of the additional evidence added since 2006 contains medical evidence of such a nexus.  As to the lay statements by the Veteran, they cannot be accepted as competent evidence to the extent that they purport to establish a medical nexus or the presence of a disability See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 

B.  Whether New & Material evidence has been received to reopen a previously denied claim for Service Connection for Sleep Disorder

Evidence previously before the RO in January 2006 includes service personnel records showing service aboard the U.S.S. Forrestal (CVA-59).  His military occupational specialty was as a SFP3, with related civilian occupation of plumber. The service personnel records do show that he received a Captain's Mast for misbehavior of a sentinel in October 1964.  His entrance examination of March 1963 was normal systemically and he denied a history of sleep trouble in the report of medical history.  The service treatment records show he was seen for complaints of general malaise, always falling asleep and feeling tired in February 1964.  There was a lifelong history of fatigue and sleeping easily, though true narcolepsy was questioned.  He was seen for falling asleep medically in October 1964.  His August 1966 separation examination was silent for any evidence of sleep trouble.  

The Veteran submitted a lay statement in June 2005 that was previously before the RO, wherein he alleged that he had a sleep disorder in service, and reported that he had been disciplined in 1964 for falling asleep on watch.  He indicated he continued treatment for symptoms of fatigue post service but those who treated him for such symptoms before 1980 had died.  

Among the post service evidence previously before the RO in January 2006 were VA records from the 1980's that included sleep related complaints.  He underwent an electroencephalogram (EEG) polysomnogram in June 1984 that yielded an impression of sleep somewhat short, restless and unusually fragmented the first half at night.  These findings were suggested to possibly account for his early morning slow wave sleep and not waking up feeling refreshed.  Nocturnal myoclonus was deemed to possibly reduce early night slow wave sleep.  He was noted to have short central apneas in early light sleep, but no actual obstructive apnea.  His frequent awakenings were most often related to leg myoclonus.  A May 1986 record noted complaints of lethargy, poor cognition with a CT noted to have been normal.  VA records from 1998 and 1999 show that the Veteran requested a sleep study in April 1998 for difficulty sleeping.  In March 1999 a sleep disorder report noted complaints of nightmares and frequent dreams.  A May 1999 note described complaints of being tired a lot with a history of sleep apnea given, and assessed as the same.  He requested biofeedback in August 1999 for restless legs.  In September 1999 when seen for other problems, a history of sleep disturbance currently treated with prescription was noted.  

Other evidence previously before the RO includes continued findings of sleep problems reported in 2004 and 2005.  This includes an August 2004 sleep clinic follow-up where he was seen for delayed sleep pattern syndrome (DSPS) and asthma, with acceptable sleep and wake cycle with medications, and was assessed with DSPS, well controlled.  A May 2005 VA follow-up for asthma included review of the service department records with documentation including his being reprimanded for falling asleep on sentinel duty in 1964 and handwritten notes documenting chronic tiredness.  He was noted to have subsequently been diagnosed with several sleep disorders including mild sleep apnea, sleep cycle disorder (SCD) and limb movement disorder (LMD).  A July 2005 letter from the Veteran's primary care doctor (Dr. H) said he had been the Veteran's doctor since May 2004, and reviewed his military records and records from the 1980's and 1990's.  Based on such review, this doctor believed the Veteran suffered from a sleep disorder throughout his adult life and that he has had these conditions in service.  A sleep disorder clinic note from August 2005 noted obstructive sleep apnea, with no opinion as to its etiology.

A December 2005 VA examination previously before the RO noted the history of daytime somnolence in the Navy and of his falling asleep on watch.  He was noted to have been tested for sleep apnea in 1998 and 2000, with findings of knee jerks, with the knee jerks (along with bipolar disorder) causing the most sleep problems.  The rest of the examination addressed respiratory complaints.  

Evidence submitted after January 2006 includes VA records extending from the 1980's through 2004, which mostly address problems with what was thought to be a sleep disorder, and a psychiatric disorder that was eventually diagnosed as bipolar disorder.  The symptoms at times did include symptoms possibly due to a sleep disorder, including lethargy reported in May 1986 and "weird dreams" reported in an October 1988 record addressing psychiatric problems.  Complaints of tiredness and fatigue, with irregular sleeping habits are reported in records from July 1995, August 1995 and October 1995.  They do not discuss whether these irregular sleep habits began in or were otherwise related to service.  

Evidence submitted after January 2006 includes a duplicate letter from Dr. H of July 2005 giving the opinion that the Veteran's sleep disorder had been present since service.  Other evidence since July 2006 includes a September 2007 letter from J.D., a VA social worker, who was following the Veteran for bipolar and marital therapy.  The social worker noted that the Veteran reported problems including fatigue since service in 1964 on the U.S.S. Forrestal.  Entries from the service treatment records, showing the Veteran's falling asleep in October 1964 and of symptoms including always falling asleep and feeling tired in February 1964 had been reviewed by this social worker.  The social worker attributed the symptoms to his bipolar disorder, which was linked to service.  The social worker made no opinion as to whether there was a sleep disorder related to service.  A November 2007 letter from Dr. S.L. from the VA mental health clinic likewise reviewed the service treatment records that included complaints of always falling asleep and feeling tired, but also stated that these symptoms were consistent with fluctuations in mood associated with bipolar disorder and possibly related to attention deficit hyperactivity disorder (ADHD).  No opinion regarding any sleep disorder's relationship to service was made.

Additional evidence submitted since January 2006 includes sleep clinic records from August 2005, which noted his sleep habits were unchanged, as he slept from 11 pm to 1 am.  He did not endorse symptoms of restless leg syndrome (RLS) or periodic limb movements that was problematic.  He was diagnosed with DSPS and periodic limb movement disorder (PLMD), not too bothersome.  He continued to be followed up for DSPS and PLMD in January 2006.  In February 2006 he was noted to report waking up feeling strange as though he stopped breathing briefly and a history of sleep apnea was noted that was too mild to warrant CPAP therapy.  He was assessed with mild sleep apnea.  The records from August 2006 suggested an improvement in his DSPS, with no current sleep problems.  

The records from 2007 and 2008 submitted after January 2006 show continued follow-up for sleep problems that continued to be classified as DSPS and periodic leg movements of sleep.  

No opinions are given as to the etiology of these sleep disorders documented in the ongoing records from 2006 through 2008 submitted.  

The Veteran submitted a statement in October 2007 that essentially repeated his contentions from June 2005.  

Based on a review of the evidence, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for a sleep disorder.  Simply put, the additional evidence received since the last final denial in 2006 does not relate to the unestablished fact necessary to substantiate the claim -- a link between his sleep disorder and service.  Evidence received since January 2006 is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  Even the nexus opinion which the Veteran submitted of Dr. H. after January 2006 is a complete duplicate of the previously considered nexus opinion from this doctor.  

Other evidence submitted after January 2006 includes a September 2007 letter from a social worker who attributed the Veteran's problems of fatigue to a bipolar disorder rather than a sleep disorder.  This new evidence is unfavorable as it suggests his symptoms of fatigue are unrelated to a sleep disorder, thus it does not raise a reasonable possibility of substantiating the claim.

The evidence received since 2006 fails to provide a link between the Veteran's sleep disorder and his service.  Rather, the evidence simply shows that the Veteran continues to have problems with a sleep disorder.  This evidence is essentially duplicative of previously considered evidence suggesting problems with a sleep disorder after service.  

Although the additional evidence showing ongoing issues with sleep, submitted after January 2006 is new, it is not material as it fails to include competent medical evidence suggesting such post-service sleep disorder is related to service, or to any incident therein.  The evidence is merely cumulative evidence of continued disability.  This evidence, even if new, does not raise a reasonable possibility of substantiating the claim.    

As noted, the additional evidence received since 2006 regarding the claim for service connection for a sleep disorder is essentially cumulative and redundant of evidence already on file.  That evidence which is new (evidence of ongoing post-service sleep problems and fatigue) is against the claim, and does not raise a reasonable possibility of substantiating that claim.  The Board notes that what was lacking at the time of the 2006 decision (evidence that a sleep disorder began in or was otherwise linked to service) is still lacking.  None of the additional evidence added since 2006 contains medical evidence of such a nexus.  As to the lay statements by the Veteran, they cannot be accepted as competent evidence to the extent that they purport to establish a medical nexus or the presence of a disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or provide a sufficient basis for reopening the previously disallowed claim.  See Moray, supra. 

In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 

C.  Whether New & Material evidence has been received to reopen a previously denied claim for Service Connection for Bipolar/Depression

Evidence previously before the RO when the matter was last finally denied in January 2006 includes service personnel records showing service aboard the U.S.S. Forrestal (CVA-59).  The Veteran's military occupational specialty was as a SFP3, with related civilian occupation of plumber. The service personnel records do show that he received a Captain's Mast for misbehavior of a sentinel in October 1964.  His entrance examination of March 1963 was normal psychiatrically, and he denied a history of any psychiatric symptoms in the report of medical history.  He was noted to have problems with general malaise, always falling asleep and feeling tired, with a lifelong history of fatigue in a February 1964 record which noted a poor family background.  In June 1966 he was seen at sick bay with breathing complaints and was noted to be a nervous, high strung personality, who kept mentioning a "gas bubble."  His August 1966 separation examination was silent for any evidence of psychiatric problems.  

The Veteran submitted a lay statement in June 2005 stating that while serving aboard the U.S.S. Forrestal between 1964 and 1966, he was plagued by fatigue and depression.  He indicated he continued treatment for symptoms of depression, fatigue and asthma post service but those who treated him for such symptoms before 1980 had died.  

Evidence submitted prior to January 2006 includes an undated letter from VA doctor, Dr. L, who stated that the Veteran was currently being followed by Salem VA medical center for bipolar disorder.  This was date stamped as received by the RO on July 7, 2005.   Based on the history related by the Veteran, it appeared that he had been suffering from symptoms of this mental illness since service.  The depressive component appeared to have been causing the most trouble in service and led to poor work performance and even reprimand on occasion.  

The evidence on file prior to January 2006 also includes records from the 1980's which document treatment for psychiatric complaints.  The Veteran underwent an EEG in June 1983, after which he was diagnosed with an organic affective disorder and a probable attention deficit disorder (ADD).  He was said to have a history of depression since early childhood.  A May 1986 record noted complaints of lethargy, poor cognition but with a normal CT scan.  He was seeing a psychiatrist.  He indicated he used to be paranoid, but had no psychotic symptoms.  A review of an old report indicated he had organic affective disorder.  He was felt to most likely not have a seizure disorder, although he felt better on DPH.  A March 1989 record noted that the Veteran had been seen in neurology for possible epilepsy.  He was deemed not to have epilepsy but was recommended a referral to psychiatry.  

Records from the 1990's previously before the RO in January 2006 noted complaints of a depressive illness treated with Prozac in December 1994.  The Veteran was noted to still have problems with depression in January 1996, which he treated with herbal medications.  He reportedly stopped taking a psychiatric medication, Wellbutrin in May 1999, due to possible side effects.  

Records dated in April 2003 from an apparent psychiatric admission noted no prior history of psychiatric admissions, but indicated he was nearly admitted in 1985 for paranoid symptoms where he felt he was being followed everywhere by supervisors.  He indicated that he had been seen by several psychotherapists over the past 10 years.  He gave a history of dropping out of high school and joining the Navy, with a history of no disciplinary actions given by him.  He now complained of mild to moderate depression nearly daily, with occasional periods of expansive mood.  He denied classic manic symptoms such as excess spending, hyper religiosity, or extreme grandiosity.  Following examination, he was assessed with rule out bipolar syndrome.  He was also assessed with dysomnia syndrome, likely to be due to sleep apnea.  Records from 2004 included an August 2004 psychiatric clinic record which diagnosed bipolar disorder in remission, rule out ADD.  Mental health clinic follow-up notes from December 2004 and March 2005 indicated he was doing generally well, with some slight mood fluctuations reported in March 2005, and diagnosed as bipolar in remission, rule out ADD.  

Evidence after January 2006 includes a duplicate opinion from Dr. L regarding the etiology of the Veteran's psychiatric disorder.  The evidence also includes additional opinions from other VA medical providers.  Among them is a September 2007 letter from a Social Worker "J.D." who had been seeing the Veteran since April 2006 for marital therapy.  The diagnosis of bipolar disorder was noted.  The Veteran was noted to have problems with fatigue and general malaise since 1964 aboard the U.S.S. Forrestal.  He brought with him copies of his service treatment records including an entry of him falling asleep in October 1964 and an entry in February 1964 showing complaints of general malaise, always falling asleep and always feeling tired.  The Veteran continued to struggle with bipolar disorder.  The Social Worker opined that from the Veteran's personal experience in the Navy and his medical records from service, there was no doubt that he was suffering from the same mental disorder that started to affect him while serving in the Navy in the 1960's.  

Also submitted since January 2006 was a November 2007 letter from the Veteran's VA mental health clinic provider, Dr. L stating that the Veteran has been followed at the VA clinic by this doctor, during which time he had been treated for bipolar disorder and ADHD.  Based on the medical records at the VA medical center and the clinical history related by the patient, it was clear that the Veteran has a history consistent with these mental disorders.  However the Veteran also showed this doctor his records from service showing symptoms consistent with these mental disorders.  These included an August 1966 record from the U.S.S. Forrestal reporting symptoms of hyperactivity, nervousness and high strung personality.  Another record from February 1964 reported symptoms of general malaise, always falling asleep and always feeling tired.  These symptoms were consistent with fluctuations in mood associated with bipolar disorder and some of these could also be related to ADHD.  These symptoms led to poor work, performance and reprimand on occasion.  Based on review of the medical records from his time in the service, this patient has been suffering from his current mental illness, with symptoms dating back to service.  Dr. L is noted to be the same medical provider who provided the previously reviewed favorable opinion received by the RO on July 7, 2005.  

Also submitted after January 2006 are records further detailing the progress and treatment for his claimed psychiatric disorder from the 1980's to 2008.  In summary, they showed treatment throughout the 1980's for what was believed to be a seizure disorder, diagnosed as limbic disorder and/or organic affective disorder from 1983 to 1988.  He was also noted to have a history suggestive of ADHD, as noted in December 1983.  In October 1988, he was noted to have problems with his temper and mood swings, with euphoria.  He also had poor attention span and difficulty concentrating.  EEG and CT findings from 1986 were noted to be normal.  He was diagnosed with affective disorder, not epilepsy.  The diagnosis of affective disorder was repeated in an August 1989 record from the neuroseizure clinic, which also determined he had no epilepsy.  However an October 1989 record still classified him as having a seizure disorder, deemed to be well controlled.  He continued with a diagnosis of affective disorder in 1991 and 1991.  
In July 1992, he was noted to have a history of mood swings and depression.  By May 1993 he wanted referral to psychiatry for melancholy with mood depressed on examination, and a diagnosis of rule out dysthymia (Axis I), rule out narcissistic personality (Axis II).  By 1994, the diagnosis was changed to that of depressive illness.  Records from March 1995 and April 1996 described his psychiatric illness, indicating that he was followed for as dythymic disorder and affective disorder, respectively.  By December 2001, a history of manic depression is given, as is a past medical history of bipolar disorder.  Thereafter, he is shown to have carried a diagnosis of bipolar disorder, rule out ADHD, with the treatment records documenting mental health treatment and counseling from 2005 through 2007.  

The Veteran submitted a statement in October 2007 that essentially repeated his contentions from June 2005.  

Based on a review of the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disorder.  The new evidence, specifically includes the opinion from the Social Worker J.D. in the September 2007 letter stating that the Veteran's psychiatric symptoms stemmed from the same mental disorder that started to affect him while serving in the Navy in the 1960's.  This opinion, which was not previously before the RO, was given by a mental health provider after review of the medical evidence, including copies of the service treatment records.  This opinion, which essentially provide a link between his current psychiatric symptoms and service is from a qualified medical provider, whose opinion had not been previously reviewed.  This nexus opinion, when considered with the previously considered evidence, lends weight to the prior medical opinion by another medical provider (Dr. L) as to the Veteran's psychiatric symptoms having begun in service.  

Additionally, the new opinion from Dr L, dated in November 2007, while again providing a favorable opinion similar to that reviewed by the RO in July 2005, is new in that Dr. L further elaborates on the specific service treatment records that he reviewed prior to giving this opinion.  He now cites with specificity the particular service treatment records reviewed in support of his opinion.  This adds more weight to his nexus opinion, as being linked to instances of treatment in service when compared to the vague and generalized opinion Dr. L previously gave, without mention of the actual records reviewed.  

This evidence is significant because it was not previously considered and is so significant that this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Accordingly this claim is reopened.

D.  Whether New & Material evidence has been received to reopen a previously denied claim for Service Connection for a lung or bronchial disorder claimed as asthma.

Evidence previously before the RO when this matter was last finally denied in January 2006 includes service personnel records showing service aboard the U.S.S. Forrestal (CVA-59).  His military occupational specialty was as a SFP3, with related civilian occupation of plumber. His entrance examination of March 1963 included normal findings of the lungs, and he denied a history of any pulmonary problems or chronic/frequent colds in the report of medical history.  His service treatment records do show repeated treatments for upper respiratory infections (URI).  These include records from April 1963 showing URI, as well as records from May and June of 1966 when he was treated for URI with symptoms including trouble breathing and coughing.  His August 1966 separation examination was silent for any evidence of lung problems.  At no time was asthma diagnosed or discussed in the service treatment records.

The Veteran submitted a lay statement in June 2005 stating that during service, he had problems with breathing and chronic coughing.  He indicated he continued treatment for symptoms of asthma post service but those who treated him for such symptoms before 1980 had died.  

Post service records previously before the RO show that the Veteran was treated for asthma as early as June 1982, with a chest X-ray for history of asthma times one year after a viral infection.  He was noted to have stable asthma with viral syndrome for 1.5 weeks  in a May 1983 record, which documented complaints of increased shortness of breath and wheezing, along with a slight cough and yellow sputum.  Chest X-ray was negative for effusion or infiltrates.  He was followed up for asthma in February 1985, October 1986, September 1987, with the asthma described as stable on current medications.  The records from the 1990's also document asthma, with an exacerbation from an upper respiratory infection (URI) noted in October 1998.  

More evidence previously before the RO includes asthma followed up in records after 2000.  An April 2003 psychiatric admission record noted a history of having mild asthma.  He was followed by pulmonary clinic for asthma that was described in May 2004 as being of adult onset, and in December 2004 as being well controlled with medications.  The records from 2005 include treatment in April 2005 for asthmatic bronchitis.  In May 2005 he was seen for review of old records pertaining to his asthma.  The physician reviewed service treatment records brought by the Veteran showing treatment between 1964 and 1966 for frequent episodes for URI symptoms.  Also reviewed were records from 1980's to the 1990's documenting frequent mention of asthma symptoms.  He was noted to continue with frequent symptoms of asthma and allergic symptoms.  The doctor diagnosed asthma and indicated that according to the medical records, this was dating back to the 1960's.  This same doctor (Dr. H) submitted a record in July 2005 stating that he had been the Veteran's primary care doctor since May 2004.  Based on review of the records from the service and the post service records from the 1980's and 1990's, this doctor believed that the Veteran suffered asthma throughout his adult life and that he had these conditions in service.  

A December 2005 VA respiratory disorders examination previously before the RO in January 2006 noted the history of the Veteran having been treated for sore throat and frequent coughs in service, as well as breathing difficulties in service.  However he had never been treated for asthma.  He also noted that some of his records were lost.  He reported having been treated for bronchitis some 2.5 years ago in Belgium.  He had to be treated every 2 weeks with the last attack since April.  He was currently treating with bronchodilators and medications.  His medical history was significant for a cough present, once or twice daily and non productive.  On examination the only noteworthy pulmonary finding was of a dry cough once during the exam.  Chest X-ray was not done.  Pulmonary function test was not done post bronchodilator, as it would have improved an already normal exam.  He was assessed with asthma well controlled without recent exacerbations.  No etiology opinion was contained in this examination.  

The Veteran submitted duplicate evidence after January 2006, which included a duplicate of the July 2005 doctor's opinion regarding the etiology of asthma and service.  

Evidence submitted after January 2006 includes additional records showing treatment for asthma in the 1980's and 1990's.  These included an October 1980 note showing he was on an Albuterol inhaler.  A September 1982 record reported a 15 year history of asthma, here for routine follow-up.   He was diagnosed with findings consistent with small airway disease improved by a bronchodialator in a June 1983 pulmonary function test.  He was seen for an exacerbation of asthma symptoms in May 1983 precipitated by URI, with complaints of coughing and cold, as well as shortness of breath and wheezing.  In July 1983 he was noted to be feeling better and had less wheezing and occasional cough in conjunction with asthma symptoms.  He continued to be noted to have asthma in 1985 and 1986 that was generally stable, with symptoms of cough noted in June 1986.  

The records from 1987 and 1988 (also submitted after January 2006) continue to document a history of asthma.  They also include an October 1988 record that noted a history of asbestos exposure which had been evaluated by Mt. Sinai.  It was noted that he had asthma since 1983 and was not on an oral bronchodilator.  He had no history of childhood asthma, was a non smoker and had no risk factors.  Records from 1989 and 1990 continued to show asthma, with an exacerbation in November 1989 with coughing and shortness of breath, assessed as acute asthma and bronchitis.  

The records from the 1990's (submitted after January 2006) primarily address psychiatric complaints, but also note asthma in February 1999.  

Also submitted after January 2006 was a sleep clinic note from August 2005, in which the Veteran was noted to be seeking service connection for asthma and wanted the doctor to provide a letter regarding service connection for asthma based on medical records provided by the Veteran from the service.  The doctor explained to the Veteran that the records would be reviewed as part of his claim and that he would be contacted if necessary regarding his status.  The doctor indicated that it was not clear when the Veteran's asthma developed, as he did previously report having it as a teenager, but there were no records to support the exact time of onset.  

Subsequent pulmonary care records from January 2006 and August 2006 noted continued care for asthma, with most recent pulmonary function tests noted to be normal in January 2006.  The August 2006 record noted the onset of the asthma as since teenage years.  An October 2006 pulmonary record however noted the Veteran to postulate that his difficulties with asthma resulted from his inhaling vapors in his current occupation as a specialist in painting mediums and varnishes.  He was lately paying attention to wearing a mask and appropriate ventilation.  His symptoms were deemed in good control.  The assessment was asthma in good control, with consideration of possibly weaning him off of some inhalers at follow-up in 3 months.  In November 2006 he was seen for symptoms of coughing and sneezing and was assessed with slight exacerbation of asthma.  In February 2007, he was noted to be exposed to varnish, turpentine and solvents in his hobby.  He continued to have satisfactory control of his asthma symptoms on pulmonary medications.  His asthma again was described as well controlled and not symptomatic in August 2007.  

The Veteran submitted a statement in October 2007 that essentially repeated his contentions from June 2005.  However another statement in October 2007 wherein he again noted his history of breathing problems and asthma, but also now cited a history of asbestos exposure in the service while working as a pipe fitter from 1964 to 1966.  He indicated he did not show any signs of the illness.   

Based on review of the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for a lung or bronchial disorder, claimed as asthma.  

The new evidence consists of his allegations that he had been exposed to asbestos during active service.  When his asthma disorder had previously been denied in January 2006, he had not alleged any asbestos exposure at that time.  Thus, these new allegations, coupled with recent medical evidence showing a continued diagnosis of a chronic asthma, are new in that they have not been previously considered. The new evidence is also significant, since it relates to an unestablished fact necessary to substantiate his asthma disorder claim and raises a reasonable possibility of substantiating his claim.  Thus the claim for service connection for a lung or bronchial disorder, claimed as asthma.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss, and the appeal is denied.

New and material evidence has not been received to reopen a claim for service connection for a chronic sleep disorder, and the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a lung or bronchial disorder, claimed as asthma, to include as secondary to asbestos exposure, and to this extent only, the appeal is granted.


REMAND


Having reopened the Veteran's claim for service connection for a lung or bronchial disorder, and for a psychiatric disorder, the Board finds that further development is necessary to address these issues.  

The Veteran has alleged that he has a lung or bronchial disorder as a result of inservice asbestos exposure.  He also claims that he has a disability manifested by a chronic cough and a disability manifested by a chronic sore throat that are both due to inservice exposure to asbestos.  As to claims of service connection for asbestosis or other asbestos-related diseases, VA has issued a circular on asbestos-related diseases. This circular, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions regarding asbestos exposure were amended.  The new M21-1 guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that VA is to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy Veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction.  Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service. VAOPGCPREC 4-00.

In this case, the service personnel records reflect that the Veteran served aboard the U.S.S. Forrestal, with duties that included that of a plumber in his MOS.  His lay history included working as a pipe fitter from 1964 to 1966 while in the service, consistent with his MOS.  A review of the history of the U.S.S. Forrestal indicated that it was launched in December 1954.  From Dictionary of American Naval Fighting Ships, Vol III (1963), p. 432.  In light of the above described provisions from the M21-1, which suggest that asbestos was used in the construction of ships, and in pipe products, and given that the ship was launched in the early 1950's, the Board shall concede that given his service aboard the U.S.S. Forrestal and his MOS which involved plumbing/pipework, it is as likely as not that he was exposed to asbestos in service.  However, further development is necessary in order to address whether such exposure could be either causing or aggravating his currently diagnosed lung or bronchial problems, claimed as asthma, or a disability manifested by chronic cough or chronic sore throat.  An examination should be scheduled to ascertain whether the Veteran has a lung or bronchial disorder, or a disorder manifested by chronic cough or chronic sore throat, that is related some aspect of service, including being caused or aggravated by exposure to asbestos.

With regard to the psychiatric disorder, further development is indicated in light of the medical evidence suggesting that the Veteran's current psychiatric problems appear to have been manifested in service, and in light of the need to clarify the diagnosis of his claimed psychiatric disorder.  An examination is necessary to determine whether the Veteran has a current psychiatric disorder related to service, to include addressing the apparent psychiatric manifestations said to be shown in service.  

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent treatment.  
 
Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should ensure the Veteran has been provided the proper notice and assistance in developing his claims.

2.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his lung or bronchial problems and his psychiatric disorders, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

3.  The AOJ should contact the Veteran and ask that he give a history of his possible exposure to asbestos before, during, and after service.  

4.  After the above development is completed, the AOJ should arrange to have the Veteran undergo an examination by an appropriate VA specialist to ascertain the nature and likely etiology of any lung or bronchial disorders or disorders manifested by chronic coughing or chronic sore throat.  The claims file, along with all additional evidence obtained pursuant to the instructions above, must be made available to and reviewed by the physician. Any indicated studies or CT scans should be performed.  The reviewer should examine the entire claims file and provide opinions as to the following: 

(a) Provide a diagnosis for any lung or bronchial pathology, or any disorder manifested by a chronic cough or chronic sore throat. 

(b) For each condition diagnosed, identify whether it is at least as likely as not that such condition is due to or aggravated by exposure to asbestos. 

(c) For each current condition found to at least as likely as not be due to or aggravated by asbestos exposure, indicate whether it is at least as likely as not that said condition is etiologically related to exposure to asbestos that occurred during the Veteran's periods of active military service, to include Active Duty for Training, as opposed to any other noted exposure to asbestos.  The reviewer should discuss the Veteran's history of exposure to asbestos which the VA has conceded is as likely as not related to his duties as a plumber/pipefitter aboard the U.S.S. Forrestal. 

(d) For each currently diagnosed condition that is found not to at least as likely as not be due to or aggravated by asbestos exposure, indicate whether it is at least as likely as not that such condition is due to or aggravated by any other aspect of the Veteran's period of active military service.  The reviewer should discuss any pertinent symptoms shown in the service treatment records.

5.  Thereafter, following the completion of #1 and #2, the AOJ should schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the Veteran's claimed psychiatric disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:  

(a) Does the Veteran have any current, chronic psychiatric disability?  

(b) If so, is it at least as likely as not that any current psychiatric disorder began in service or is related to any incident in service?  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

6.  Thereafter, the AOJ should consider all of the evidence of record and re- adjudicate the appellant's claim for service connection for a psychiatric disorder, his claim for service connection for a lung or bronchial disorder, to include as due to asbestos exposure, and his claims for service connection for disability manifested by a chronic cough or chronic sore throat, to include as secondary to asbestos exposure.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. 
§ 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


